4000 Legato Road
Suite 310
Fairfax, VA 22033

In re Application of 	:
     Baumgaertel, Klaas Hauke et al.	: 	SUA SPONTE EXERCISE
Application No. 16/108,722	:   		OF
Filed:  August 22, 2018	: 	SUPERVISORY REVIEW      
For: METHOD FOR AT LEAST PARTIALLY 	:
        AUTOMATICALLY CONTROLLING A 	:
        MOTOR VEHICLE	:
				           

A sua sponte review of the above-noted application file has been conducted.  As a result, it has been determined that certain errors on the part of the Office have occurred.  

A review of the contents of the official file shows that the Office action entitled “Applicant Initiated Interview Summary,” mailed on June 11, 2021, has been incorrectly associated with the
instant application.  The content of the interview summary clearly relates to a different U.S.
application.

In view of the fact that interview summary of June 11, 2021 clearly relates to a different U.S.
application that interview summary is hereby VACATED and withdrawn.  The interview summary mailed on June 11, 2021 is considered as stricken from the record of the instant application.
	
Any questions regarding this decision should be directed to Supervisory Patent Examiner Anna Momper at (571) 270-5788.


/WENDY R GARBER/Art Unit 3600                                                                                                                                                                                                       
__________________________
Wendy Garber, Director
Technology Center 3600
(571) 272-5150


AM 6/15/2021
/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600